 
 
IA 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. J. RES. 83 
 
JOINT RESOLUTION 
Approving the renewal of import restrictions contained in the Burmese Freedom and Democracy Act of 2003, and for other purposes. 
 
 
1.Renewal of import restrictions under Burmese Freedom and Democracy Act of 2003 
(a)In generalCongress approves the renewal of the import restrictions contained in section 3(a)(1) and section 3A (b)(1) and (c)(1) of the Burmese Freedom and Democracy Act of 2003. 
(b)Rule of constructionThis joint resolution shall be deemed to be a renewal resolution for purposes of section 9 of the Burmese Freedom and Democracy Act of 2003. 
2.Customs user feesSection 13031(j)(3)(B)(i) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)(B)(i)) is amended by striking August 17, 2018 and inserting August 24, 2018. 
3.Time for payment of corporate estimated taxesThe percentage under paragraph (2) of section 561 of the Hiring Incentives to Restore Employment Act in effect on the date of the enactment of this Act is increased by 0.25 percentage points.  
4.PAYGO complianceThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  
5.Effective dateThis joint resolution and the amendments made by this joint resolution shall take effect on the date of the enactment of this joint resolution or July 26, 2010, whichever occurs earlier. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
